Citation Nr: 0702985	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-25 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for migraines.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service from February 1998 until 
February 2002.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a February 2002 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Charles v. Principi, 16 Vet. App. 370 
(2002).

The Board has reviewed the claims file and finds that further 
development is required in order to comply with the VCAA, as 
will be explained below.  

The veteran's enlistment examination reflects normal vascular 
and neurologic findings.  In this regard, it is noted that a 
veteran is afforded a presumption of sound condition upon 
entry into service, except for any defects noted at the time 
of examination for entry into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto.  See 38 U.S.C.A. § 1111.  This 
presumption can be rebutted by clear and unmistakable 
evidence that such a disability existed prior to service and 
was not aggravated by service.  See 38 U.S.C.A. § 1111.  

Here, the evidence indicates a prior history of headaches.  
Indeed, a 1996 enlistment examination itself, in the 
diagnoses and defects section, lists a history of migraines.  
A prior CT scan was normal.  It was further noted that when 
the veteran discontinued oral contraceptives in 1993, the 
headaches did not improve.  However, she apparently went back 
on oral contraceptives, and again discontinued their use in 
September 1996.  According to the notation made by the 
examiner at this enlistment examination, her headache 
symptoms were asymptomatic since that time.  She was 
disqualified for enlistment by reason of the migraines.

Further regarding the history of the veteran's migraines 
prior to service, it is noted that, at the veteran's January 
2002 VA examination, performed shortly before the veteran's 
discharge from active service, she reported a history of 
migraines since 1990.  It is observed, however, that a 
history of headaches was denied at the time of the veteran's 
enlistment examination in 1996, and that her VA Form 21-526 
submitted in December 2001 indicated that her headaches began 
in July 2000.

As demonstrated above, the migraine condition was "noted" 
on examination for service.  Furthermore, the evidence of 
record indicates in-service treatment for migraines.  
Specifically, the service medical records show a complaint of 
headaches in November of 1999 and at least six visits 
indicating complaints, diagnoses, treatments and 
prescriptions for migraine headaches between June 2000 and 
May 2001.  One undated report described the headaches as 
occurring "nearly daily."  Another report, however, dated 
in August 2000 stated that her headaches were occurring less 
frequently.  The in-service VA examination in January 2002 
indicated a history of migraines and indicated that the 
veteran was experiencing a headache about once every two 
weeks.  The examiner did not comment as to changes in 
frequency and severity throughout the veteran's active 
service.

Again, the facts of this case require consideration of 
whether the migraine condition was aggravated during active 
service.  In order to find aggravation, the evidence must 
show an increase in such preexisting disability that is not 
due to the natural progress of the disease.  See 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  An increase in disability must 
consist of worsening of the enduring disability and not 
merely a temporary flare-up of symptoms associated with the 
condition causing the disability.  Davis v. Principi, 276 
F.3d 1341, 1344 (Fed. Cir. 2002).  Accordingly, a showing of 
"a lasting worsening of the condition" -- that is, a 
worsening that existed not only at the time of separation but 
one that still exists currently -- is required.  See Routen 
v. Brown, 10 Vet. App. 183, 189 n. 2 (1997);  see also Verdon 
v. Brown, 8 Vet. App. 529, 538 (1996).

In the present case, the evidence of record is simply not 
sufficient to render a determination as to whether the 
veteran's migraine disability underwent a permanent worsening 
in active service.  Indeed, this can only be ascertained by 
comparing post-service findings to those in service and prior 
to service.  Here, the claims folder contains no post-service 
evidence referable to the veteran's migraines.  In fact, even 
the VA examination of record was performed prior to the 
veteran's separation from service.  Therefore, in order to 
determine whether aggravation of a prior headache history 
occurred, another VA examination is necessary.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination with an appropriately 
qualified physician to determine the 
nature and etiology of her migraines.  
The frequency,  duration and intensity of 
any current headaches should be noted.   
The examiner should comment as to whether 
it is at least as likely as not that the 
veteran's prior migraine condition was 
aggravated (underwent a permanent 
worsening beyond the natural progression 
of the disease) while she was in active 
service.  Any opinions should be 
accompanied by a clear rationale 
consistent with the evidence of record.  
If the evidence of record is not 
sufficient to enable a response to this 
inquiry, the examiner should so state.  
The examination report should indicate 
that the claims file was reviewed in 
conjunction with this examination.  

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

